Title: From Alexander Hamilton to James McHenry, 8 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 8. 99
          
          Col. Parker Hall proposes Wm. Barton Browner and William Cary as Cadets in his regiment. Enclosed are recommendations which have been transmitted to me in favor of these Gentlemen.
          I would advise that they be immediately appointed.
          Col. Parker recommends Mr. Hill for the place of Chaplain, and speaks of him as a man of excellent character. If there were any a provision for Chaplains in the law I should recommend the immediate appointment of this Gentleman. There appear to me to be strong reasons for an arrangement on this subject, and I submit the propriety of measures being taken by the Executive at the next session of Congress for procuring to procure, a law for providing a Chaplain for each brigade.
          Col. Parker also informs me that Doctor Triplet one of the mates to his regiment has been pro made a surgeon in the navy, and recommends Mr Alfred Thurston to fill the vacancy
          With great respect
          S of War—
          
            P.S. If I am not mistaken, vacancies continue in several of the regiments, for which there have been candidates well recommended. It is in my opinion very important that vacancies should be promptly filled—
          
        